Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADAMIS PHARMACEUTICALS CORPORATION

2015 BONUS PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Excludes those covered under the Field Sales Incentive Plans

 

 

 

1

 

--------------------------------------------------------------------------------

 

Adamis Pharmaceuticals Corporation

2015 Bonus Plan

The Adamis Pharmaceuticals Corporation (“Adamis” or the “Company”) 2015 Bonus
Plan (the “Plan”) is designed to offer employees a performance based plan that
rewards the achievement of corporate goals, as well as individual goals that are
consistent with the corporate goals.

 

Purpose of the Plan

 

The Plan is designed to:

 

·

Provide a bonus program that helps achieve overall corporate goals and enhances
shareholder value

 

·

Reward individuals for achievement of corporate and individual goals

 

·

Encourage teamwork among all disciplines within the Company

 

·

Offer an attractive bonus program to help attract and retain key employees

 

Plan Governance

 

The Compensation Committee of the Board of Directors is responsible for
reviewing and approving the Plan and any proposed modifications to the Plan. The
President and CEO of Adamis is responsible for administration of the Plan;
provided that the Compensation Committee of the Board of Directors is
responsible for reviewing and approving all compensation, including compensation
under this Plan, for all officers, vice presidents, executive directors and any
other employees with an annual base salary greater than or equal to $250,000.

 

Eligibility

 

All regular employees of the Company who are regularly scheduled to work at
least 20 hours per week will be eligible to participate in the Plan, other than
any employee eligible to participate in the Company’s Field Sales Incentive
Plans. Temporary employees and part-time employees (who are regularly scheduled
to work less than 20 hours per week) are not included in this Plan. In order to
be eligible to receive any bonus award (or “Bonus”) under this Plan, a
participant: (a) must have commenced their employment with the Company prior to
October 1, 2015 and remained continuously employed through December 31, 2015 and
until the time Bonuses are paid; and (b) must be an employee in good standing
(e.g., not on a performance improvement plan as of December 31, 2015 or an
Unacceptable performer as determined during the 2015 review cycle), as
determined by the Compensation Committee of the Board of Directors or the
President and CEO of Adamis, as applicable in their sole discretion. Employees
joining during the bonus plan year will have their actual bonus amount prorated
based on their actual time with the Company during the Plan year.

 

A participant whose employment terminates voluntarily prior to the payment of a
Bonus award will not be eligible to receive a Bonus award. Continued employment
is a condition of payout for the plan. If a participant’s employment is
terminated involuntarily during the Plan year, or prior to payment of Bonus
awards, it will be at the absolute discretion of the Company whether or not a
Bonus award payment is made.

 

Corporate and Individual Performance

 

The President and CEO will present to the Compensation Committee of the Board of
Directors a list of the overall corporate goals for the Plan year, which is
subject to approval by both the Compensation Committee and the independent
members of the Board of Directors. All participants in the Plan will then
develop a list of key individual goals, which will be approved by their manager
and used for the basis of the performance review and individual performance
rating.

 

The total bonus pool for the Plan will be based on achievement of the 2015
corporate goals and, where applicable, the individual’s annual performance
review rating.

 

Bonus Awards

 

The Bonus will be paid in cash and is based on achievement of the 2015 corporate
goals and achievement of individual goals. The Bonus will be calculated by using
the base salary as of December 31, 2015, weighting factor, target bonus
percentage, and goal multipliers as identified below:

 

2

 

--------------------------------------------------------------------------------

 

Weighting Factor

 

The relative weight between the corporate and individual Bonus components will
vary based on levels within the organization. The weighting factors will be
reviewed annually and adjusted, as necessary or appropriate. The weighting for

2015 will be as follows:

 

Position

 

Corporate

 

Individual

President and CEO

100%

 

 

Group K (EVP Level Officer)

100%

 

 

Group J (SVP Officers)

100%

 

 

Group I (Non-Officer VPs)

80%

 

20%

Group H (Executive Directors)

80%

 

20%

Group G (Senior Directors)

80%

 

20%

Group F (Directors)

80%

 

20%

Group E (Senior Managers)

60%

 

40%

Group D (Managers)

60%

 

40%

Group C

40%

 

60%

Group A & B

20%

 

80%

 

Target Bonus Percentages

 

Bonus amounts will be determined by applying a “target bonus percentage” to the
base salary of employees in the Plan. Following are the 2015 target bonus
percentages:

 

Position

 

Target Bonus Percentages

President and CEO

50%

Group K

45%

Group J

40%

Group I

30%

Group H

25%

Group G

20%

Group F

17%

Group E

15%

Group D

12%

Group C

10%

Group B

10%

Group A

10%

 

The base salary as of December 31, 2015 times the target bonus percentage will
be used to establish the target Bonus amount for the 2015 year.

 

3

 

--------------------------------------------------------------------------------

 

Goal Multipliers

 

Corporate Goal Multiplier: The following scale will be used by the Compensation
Committee of the Board of Directors and the independent members of the Board of
Directors to determine the “total corporate goal multiplier” based upon
measurement of actual corporate performance versus the pre-established corporate
goals. The Compensation Committee will evaluate each corporate goal as follows:

 

Performance Category

 

Goal Multiplier

1.    Performance for the year significantly exceeded the goal or was excellent
in view of prevailing conditions

 

100-150%

2.    Performance fully met the year’s goal or is considered achieved in view of
prevailing conditions

 

100%

3.    Performance for the year met some aspects of the goal but not all or met
most aspects in view of prevailing conditions

 

75-100%

4.    Performance for the year was significantly less than the goal (i.e., below
75%)

 

0%

 

Each goal is evaluated separately, weighting applied and a total corporate goal
multiplier is reached. A total corporate goal multiplier of at least 75% is
required prior to any payout of Bonuses under the Plan (provided, however, that
the Compensation Committee shall retain the discretion to determine otherwise
and to approve payouts based on a multiplier of less than 75%), and the total
corporate goal multiplier may not exceed 150%.

 

Individual Goal Multiplier: The “individual goal multiplier” will be determined
by taking into account the performance rating (Outstanding, Exceeds, Meets,
Fair, etc.) given to the individual through the 2015 review cycle as well as any
other relevant criteria relating to the individual’s job performance during
2015.

 

Calculation of Bonus Amount

 

The example below shows a sample Bonus amount calculation under the Plan. First,
a target Bonus amount is calculated for each Plan participant by multiplying the
employee’s base salary by the target bonus percentage. This dollar figure is
then divided between the corporate component and the individual component based
on the weighting factor for that position. This calculation establishes specific
dollar target Bonus amounts for the performance period for each of the corporate
and individual components.

 

4

 

--------------------------------------------------------------------------------

 

At the end of the performance period, corporate and individual goal multipliers
will be established using the criteria described above. The corporate goal
multiplier, which is based on overall corporate performance, is used to
calculate the corporate component of the Bonus amount for all Plan participants.
This is accomplished by multiplying the target corporate Bonus amount
established for each individual by the total corporate goal multiplier. The
individual goal multiplier, which is based on an individual’s performance
rating, is used in the same way to calculate the actual individual component of
the Bonus amount.

 

Example: Actual Bonus Amount Calculation

 

 

Group Level

B

Position

Executive Assistant

Base Salary as of December 31

$50,000

Target Bonus Percentage

10%

Performance Rating

Exceeds

Target Bonus Amount

$5,000

 

 

Target Bonus Components:

 

Target Bonus Amount based on corporate performance (20%)

$1,000

Target Bonus Amount based on individual performance (80%)

$4,000

 

 

Corporate Goal Multiplier

80%

Individual Goal Multiplier

105%

 

 

Actual Bonus Amount Calculation:

 

Corporate Bonus Amount

$800 ($1,000 x 80%)

Individual Bonus Amount

$4,200 ($4,000 x 105%)

Actual Cash Bonus Amount

$5,000

 

Payment of the Bonus Amounts

 

Annual performance reviews for Plan participants will be completed by January
31, 2016. Payments of actual Bonus amounts will be made as soon as practical,
but not later than March 15, 2016.  Participants’ entitlement to Bonuses under
this Plan does not occur until the Bonuses are actually paid.  This plan is not
intended to be subject to Section 409A of the Internal Revenue Code of 1986, as
amended.

 

Company’s Absolute Right to Alter or Abolish the Plan

 

The Compensation Committee of the Board of Directors reserves the right in its
absolute discretion to terminate and/or abolish all or any portion of the Plan
at any time or to alter the terms and conditions under which a Bonus will be
paid.  In the event of the Plan’s termination prior to the payment of a Bonus,
such Bonus will not be payable under this Plan.  Such discretion may be
exercised any time before, during, and after the Plan year is completed.  No
participant shall have any right to receive any payment until actual delivery of
such compensation. Notwithstanding the generality of the foregoing, at the
Company’s discretion, and subject to compliance in all events with, and if and
only if permitted by, applicable federal and state securities laws and the
listing rules and requirements of any stock exchange or trading market on which
the Company’s common stock is listed or traded, all or a portion of a Bonus
payment may be made in vested shares of the Company’s common stock.  No payment
in stock or other equity under this Plan may be made if such issuance or payment
would conflict with any such securities laws or listing rules or requirements.

 

The Compensation Committee, in its discretion, may also determine whether to
increase the payout under the Plan for extraordinary achievement or to reduce
payout if economic and business conditions warrant such action.

 

Employment Duration/Employment Relationship

 

This Plan does not, and the Company's policies and practices in administering
this Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant's employment with the Company.  The
employment relationship of each participant is "at will" and may be terminated
at any time by the Company or by the participant with or without cause.

 

5

 